Citation Nr: 0843813	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a knee disability, 
also claimed as secondary to service-connected bilateral 
calcaneal spurring with right plantar fasciitis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for lumbar disc disease at L4/5 and L5/S1 with left 
S1 radiculitis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral calcaneal spurring with right plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991.  He also has unverified periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, (the RO) which denied entitlement 
to service connection for a right knee disability and denied 
entitlement to higher disability evaluations for the service-
connected lumbar spine disability and the bilateral calcaneal 
heel spurs with right plantar fasciitis. 

In June 2004, the Board remanded these claims for further 
development.  

The requested development has been completed and the matter 
is now ready for appellate review.  


FINDINGS OF FACT

1.  A current knee condition was first demonstrated many 
years after service, is not the result of a disease or injury 
in service, and is unrelated to a service-connected disease 
or injury.

2.  The veteran's lumbar disc disease at L4/5 and L5/S1 has 
resulted in moderate limitation of motion and caused moderate 
symptoms with recurrent attacks throughout the course of the 
appeal.  

3.  With regard to the rating criteria in effect from 
September 23, 2002, through September 25, 2003, the veteran's 
lumbar disc disease at L4/5 and L5/S1 has not resulted in 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
and he has experienced no more than moderate limitation of 
motion of the lumbar spine.

4.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's lumbar disc disease at L4/5 
and L5/S1 has not resulted in incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, and there has been no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 

5.  The veteran's right and left lower extremity 
radiculopathy, secondary to his service-connected lumbar disc 
disease at L4/5 and L5/S, has resulted in mild neurological 
impairment, bilaterally, and no more, throughout the course 
of the appeal.

6.  Bilateral calcaneal spurring with right plantar fasciitis 
results in no more than mild symptoms with no additional 
limitation of motion due to pain or fatigue.


CONCLUSIONS OF LAW

1.  A knee condition was neither incurred in, nor aggravated 
by, military service, nor may arthritis of the right knee be 
presumed to have been incurred therein, nor is it secondary 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006 and 2008).

2.  The criteria for a 20 percent evaluation, and no more, 
for lumbar disc disease at L4/5 and L5/S1 based upon 
limitation of motion have been met throughout the course of 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2003); Diagnostic Codes 5242, 5243 (2007).

3.  The criteria for a 10 percent evaluation, and no more, 
for left lower extremity radiculopathy resulting from lumbar 
disc disease at L4/5 and L5/S1 have been met throughout the 
course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for a 10 percent evaluation, and no more, 
for right lower extremity radiculopathy resulting from lumbar 
disc disease at L4/5 and L5/S1 have been met throughout the 
course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic Code 
8520.

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral calcaneal spurring with right plantar fasciitis 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5279, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In letters dated in August 2002 and June 2004, the veteran 
was informed of the medical and other evidence needed to 
substantiate his claims, what medical or other evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letters told the veteran to send VA 
any evidence or information that pertained to his claim.  
This notice served to tell him to submit relevant records in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for service connection, the appellant's 
status as a veteran has been substantiated.  The June 2004 
letter provided notice as to the second and third Dingess 
elements.  As for the appeal for increased disability ratings 
for bilateral calcaneal spurring with right plantar fasciitis 
and lumbar disc disease at L4/5 and L5/S1, service connection 
has been granted, hence the first three elements of Dingess 
notice are satisfied.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  

Since the claim for service connection is being denied, no 
rating is being given and no effective date is being set.  As 
the Board is granting an increased evaluation for the 
veteran's service-connected low back disorder, the effective 
date will be formally set when the RO issues a rating action 
implementing the Board's decision.  Moreover, the Board is 
not granting an increased evaluation with regard to the 
veteran's bilateral foot disorder.  As such, he is not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In increased rating cases, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The June 2004 letter does not contain the level of 
specificity set forth in Vazquez-Flores.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  

In this regard, the Board is aware of the veteran's March 
2005 statement in which a description was made to the effect 
of the service-connected disabilities on employability and 
daily life.  This statement indicates an awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employability and daily life, the Board does not view the 
disabilities at issue to be covered by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary. 

There was a timing deficiency with the June 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records; 
nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
September 2002 and August 2004.  No changes have been 
reported in the disabilities since the most recent 
examination.

The facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

 Knee

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline. This new regulation is less favorable to the 
veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  With regard to any knee disorder, the evidence 
does not demonstrate aggravation under either version of 
38 C.F.R. § 3.310.

A review of the veteran's service medical records reveals 
that are de void of any complaints or findings of knee 
problems.  

In September 2001, the veteran was seen by Dr. Glaser with 
complaints of right-sided knee pain that had developed over 
the past few weeks.  The right knee showed minimal crepitus, 
mild effusion, and minimal swelling.  The diagnosis was knee 
pain with mild swelling in context of varicose veins with 
prior history of deep vein thrombosis (DVT) and pulmonary 
embolus.  

In September 2001, the veteran was seen by Dr. R. Zimlich 
with complaints of right knee pain.  The diagnosis was a 
probable lateral meniscus tear.

In October 2001, a right knee arthroscopy with partial medial 
meniscectomy was performed on the veteran.  

In March 2002, the veteran was seen at the South Carolina 
Sports Medicine and Orthopedic Center for right knee pain 
which had been present since 2001.  X-rays taken at that time 
revealed medial compartment joint space narrowing with near 
bone on bone articulation of right knee in the medial 
compartment.  Mild patellofemoral degenerative joint disease 
was also noted.  A diagnosis of right knee compartmental 
degenerative joint disease was rendered.

The veteran underwent a right total knee arthroplasty in 
September 2002.  

In a July 2003 statement, the veteran indicated that his use 
of orthotics had been discontinued because of pain in his 
knee.

In July 2003, the veteran was seen by Dr. H. Del Schutte with 
complaints of right knee pain status post total knee 
arthroplasty in September 2002.  The diagnosis was a painful 
knee in excellent position and alignment with no evidence of 
infection.

A September 2003 MRI of the left knee revealed a tearing of 
the posterior horn medial meniscus with degeneration of the 
mid body.

In December 2003, the veteran underwent an arthroscopic 
debridement of the medial femoral condole and undersurface of 
the patella of the left knee.  The diagnosis was left knee 
patellofemoral osteoarthritis and medial compartment 
osteoarthritis.

In an April 2004 letter, Dr. Schutte stated that the veteran 
had chondromalacia of the left knee.

In June 2004, the Board remanded this matter for further 
development, to include obtaining additional treatment 
records and performing a VA examination.  

Treatment records obtained reveal that at the time of a June 
2004 VA orthopedic consult, the veteran reported having 
bilateral knee pain.  The right knee was noted to be status 
post total knee arthroplasty and the left knee had some 
moderate arthritis.

In conjunction with the remand, the veteran was afforded a VA 
examination in August 2004.  At the time of the examination, 
the veteran reported having right and left knee pain.  The 
examiner noted that the veteran had undergone surgeries on 
both his left and right knees.  Following examination, 
diagnoses of status post right knee arthroplasty and left 
knee arthroscopy were rendered.  The examiner indicated that 
these conditions were not secondary to his calcaneal spurs.  

Service connection for a knee disability on a direct basis is 
not warranted.  While the veteran has a current diagnosis of 
status post right knee total arthroplasty and left knee 
arthroscopy, his service medical records are entirely 
negative for any complaints or treatment for a knee 
condition.  Moreover, the veteran has not reported knee 
symptoms in service and there is no competent evidence 
linking any current condition to service.  The preponderance 
of the evidence is, therefore, against the claim for 
entitlement to service connection on a direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.  The first diagnosis of right knee 
compartmental degenerative joint disease following service 
was in March 2002, almost 11 years after the veteran's 
discharge from active duty.  Therefore, service connection 
for arthritis on a presumptive basis is also not warranted.  

The Board notes that the veteran has expressed his belief 
that his current knee disorder is related to his service-
connected bilateral calcaneal spurring with right plantar 
fasciitis.  However, lay persons are not competent to opine 
as to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

The only competent medical evidence of record relating to a 
causal connection between any current knee disorder and the 
veteran's service-connected bilateral calcaneal spurring with 
right plantar fasciitis is the August 2004 VA examiner's 
opinion that the veteran's status post right knee 
arthroplasty and left knee arthroscopy were not secondary to 
his calcaneal spurs.  This opinion was based upon a thorough 
review of the veteran's claims folder and a comprehensive 
examination of the veteran.  No opinion or other competent 
medical evidence to the contrary has been submitted.

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


Increased Evaluations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).


Lumbar Disc Disease

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine. VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If the application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for low back disabilities where there was evidence 
of mild intervertebral disc syndrome or slight limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002).

A 20 percent evaluation was warranted for low back 
disabilities where there was evidence of moderate limitation 
of motion of the lumbar segment of the spine, or, in the 
alternative, moderate intervertebral disc syndrome with 
recurring attacks.  

A 40 percent evaluation, under those same regulations, 
required demonstrated evidence of severe limitation of motion 
of the lumbar spine, or, in the alternative, severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief. 

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation was indicated where there was 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002). 
Those criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

Under the schedular criteria which became effective September 
26, 2003, a 10 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

In July 2002, the veteran requested an increased evaluation 
for his lumbar spine disorder.  

At the time of a September 2002 VA examination, the veteran 
reported having pain on a daily basis but not all day.  His 
pain was worse when bending over, for example when doing the 
dishes.  He also had difficulty going up and down stairs.  He 
further reported difficulty with walking and working on his 
car.  The veteran stated that he had been having difficulty 
finding employment since losing his job.  He indicated that 
he was unable to walk, stand, or ride in a car for more than 
45 minutes.  He was also unable to carry more than 30 pounds.  
When pain flared it caused no more additional activity 
restrictions.  The veteran did not use any assistive devices.  
He reported having numbness on the second, third, fourth, and 
fifth toes, bilaterally, left greater than right.  He had no 
bladder or bowel incontinence.  The pain was across his back 
with no radiation.  The veteran took Vioxx for his pain.  

Physical examination revealed that the veteran walked with a 
limp.  He was 6 feet tall and weighed 344 pounds.  
Examination of the lumbar spine revealed no tenderness, a 
normal curvature, and no spasm.  Left lateral bending was to 
30 degrees while right lateral bending was to 35 degrees.  
Extension was from 0 to 25 degrees and flexion was from 0 to 
90 degrees with no diminution with repetition.  He had 
negative straight leg raising, bilaterally.  The veteran had 
trace deep tendon reflexes at the right knee and ankle and 1+ 
reflexes at the left knee and ankle.  He had normal sensation 
throughout the lower extremities, with the exception of the 
second, third, and fourth toes which he felt less than the 
rest of the foot.  His feet were without tenderness.  A 
diagnosis of degenerative disc disease with peripheral 
neuropathy was rendered.  

In his August 2003 notice of disagreement, the veteran 
indicated that he tolerated and coped with the discomfort due 
to his fear of back surgery and other pain masking 
procedures.  He noted that this coping had significantly 
affected his quality of life and his ability to perform 
normal family and household chores.  He indicated that his 
ability to perform light and moderate lifting, bending, 
carrying, riding in automobiles, and ability to perform job 
functions requiring physical activity had been affected much 
more than 10 percent.  He reported having incapacitating 
acute signs and symptoms due to intervertebral disc syndrome 
but he had not taken to the time to have a physician 
prescribe bedrest for documentation purposes.  

In June 2004, the veteran remanded this matter for further 
development.  

In conjunction with the Board remand, the veteran was 
afforded an additional VA examination in August 2004.  At the 
time of the examination, the veteran indicated that he had 
pain along the midline of the lower lumbar area, which became 
worse with carrying, lifting, bending, or prolonged sitting.  
Doing any of these activities for a prolonged period 
increased his pain but his range of motion and function 
remained unchanged.  He also reported a bilateral aching and 
soreness in a stocking glove distribution in both legs from 
the knees and a perception of weakness getting up from 
sitting or other knee extension activities.  The veteran 
blamed his lack of weight loss on his inability to exercise 
and admitted to not paying too much attention to dietary 
issues.  He could perform all activities of daily living for 
himself but had pain when bending, carrying, or lifting was 
involved.  He had been unemployed since last year for other 
reasons.  There had been no prescribed bed rest in the past 
year.  The veteran took Neurontin and etodolac daily for pain 
maintenance and Darvocet for flare-ups, which helped keep him 
moderate.  He denied any paralysis in a nerve root 
distribution.  

Physical examination revealed that the veteran walked with a 
slight waddle, as was common with obese individuals, but was 
otherwise normal.  His posture was also normal and he used no 
assistive devices.  There was no palpable spasm and no 
abnormal curvature.  Range of motion was measured as 80 
degrees of flexion, 25 degrees of extension, 15 degrees of 
lateral bending to the left, 20 degrees of lateral bending to 
the right, and 30 degrees of rotation in either direction.  
The veteran expressed pain at the extremes of each of these 
motions but not during the process.  He got off of the 
examining table with surprising agility.  He was able to sit 
himself up in the supine position without any assistance or 
apparent difficulty or pain.  Tendon reflexes at the knees 
and ankles were universally very minimal but detectable.  
Strength throughout the lower extremities was approximately 
normal and equal, bilaterally.  The veteran reported intact 
light sensation throughout the lower extremities with a 
decrease perceived on the lateral aspect of both calf areas.  
Straight leg testing in the supine and sitting positions was 
negative but with complaints of posterior knee pain on 
extension beyond 45 degrees.  

It was the examiner's impression that the veteran had mild 
osteoarthritis without x-ray evidence of disc disease.  He 
stated that the degenerative joint disease was moderate with 
recurring attacks.  He further indicated that the veteran's 
symptoms were significantly aggravated by his morbid obesity.  

In an addendum report, the examiner noted that an August 2004 
MRI had revealed posterior ligamentous and facet disease 
producing mild central stenosis at L3-4 and L4-5.  He further 
indicated that there was no additional limitation of motion 
caused by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

In a March 2005 letter, the veteran indicated that he doubted 
he could return to full-time employment due to his back and 
knee problems.  

The criteria for a 20 percent evaluation have been met under 
the old rating criteria.  Given the VA examiner's findings at 
the time of the VA examinations, which included limited range 
of motion and pain with continued symptoms of discomfort, the 
Board is of the opinion that the criteria for a 20 percent 
disability evaluation under either DC 5292 or DC 5293 are 
more closely approximated.

An evaluation in excess of 20 percent under DC 5292 would not 
be warranted as severe limitation of motion has not been 
demonstrated.  As noted above, the veteran had no more than 
moderate limitation of motion at the time of his VA 
examinations.  Moreover, at the time of his August 2004 VA 
examination, the veteran was able to flex to 80 degrees, 
extension was only limited to 25 degrees, rotation right and 
left was to 30 degrees, and sidebending was 20 degrees on the 
right and to 15 degrees on the left.  

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  
Moreover, the veteran has not reported having more than 
intermittent flare-ups and no VA examiner has described the 
veteran's lumbar spine disc disease as being severe.  As 
such, the criteria for a 40 percent disability evaluation 
have not been met under the oldest version of DC 5293.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months, nor is 
there any other evidence of bedrest prescribed by a medical 
professional.

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, the veteran has not contended, 
nor does the evidence show any periods of doctor prescribed 
bedrest.  The veteran is able to forward flex the 
thoracolumbar spine well beyond 30 degrees, even with 
consideration of functional factors.  As he retains motion, 
there is not ankylosis of the entire thoracolumbar spine.

With regard to the criteria in effect from September 23, 
2002, as noted above, the ranges of motion reported for the 
lumbar spine would warrant no more than a 20 percent 
disability evaluation under DC 5292. 

As it relates to the neurological component, DC 8520 is for 
application.  Under DC 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is warranted for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a, Code 8520.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
sciatic nerve is indicated when the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.

The veteran was noted to have diminished reflexes, 
bilaterally, at the time of the September 2002 and August 
2004 VA examinations. However, there has been no evidence of 
the veteran's foot dropping or dangling and no evidence of 
impairment of active movement of muscles below the knee.  
There was also no evidence of flexion of the knee being lost.  
The neurological impairment for each lower extremity has not 
been demonstrated to be more than mild in nature warranting a 
10 percent disability evaluation and no more for each lower 
extremity. 





Feet

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5279 for bilateral calcaneal spurring with 
right plantar fasciitis.  38 C.F.R. § 4.71a, Diagnostic Code 
5279.  Diagnostic Code 5279 provides for a maximum 10 percent 
evaluation for unilateral or bilateral metatarsalgia; 
therefore, a higher evaluation cannot be granted under this 
code.  Thus, the Board will address whether any other 
diagnostic code is appropriate. 

The Board notes that the veteran's disability could warrant a 
higher evaluation under Diagnostic Code 5284 for other 
injuries of the foot.  

Under this code, foot injury is rated as 10 percent disabling 
if it is moderate, a 20 percent evaluation if it is 
moderately severe, and a 30 percent evaluation if it is 
severe.

A note to this code provides that a 40 percent rating is 
warranted for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Additionally, unlike Diagnostic 
Code 5279, this code deals with ratings to be assigned based 
on unilateral foot disability.

At the time of his September 2002 VA examination, the veteran 
reported taking Vioxx for his heel spurs.  He noted having 
pain when standing for more than two hours.  The veteran had 
worn inserts until his knee surgery.  He noted having 
numbness in his toes since the early 1990's.  

Physical examination of the feet revealed that they were 
without tenderness.  The veteran had flat arches.  His 
Achilles tendons tracked properly.  The veteran had 2+ distal 
pulses, good hair distribution, and normal temperature.  He 
also had superficial varicosities bilaterally and trace 
pitting edema on both lower extremities.  It was the 
examiner's impression that the veteran had heel spurs.  

In June 2004, the Board remanded this matter for further 
development, to include a VA examination.  

The veteran was afforded the requested examination in August 
2004.  At the time of the examination, the veteran complained 
of bilateral heel pain.  The veteran noted having pain at 
these sites approximately once a week, usually lasting a few 
hours, which improved with rest.  He also reported taking 
Vioxx daily to help reduce these symptoms and using orthotics 
when he had symptoms, which was about once a week.  

Physical examination revealed that both his feet appeared 
normal and that firm palpation throughout the plantar 
surfaces did not produce any complaints of pain.  The 
examiner noted that September 2002 x-rays had confirmed the 
presence of bilateral calcaneal spurs.  A diagnosis of 
bilateral calcaneal spurs with minimal symptomatology was 
rendered.  The examiner indicated that the veteran had no 
additional limitation of motion as a result of pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The Board has considered whether the veteran's disability 
warrants a higher evaluation under Diagnostic Code 5284 for 
other injuries of the foot.  The outpatient treatment records 
received in conjunction with the veteran's claim reveal no 
findings of treatment for the heel spurs.  Moreover, the 
August 2004 VA examiner found that the veteran's bilateral 
calcaneal spurs caused minimal symptomatology and that the 
veteran had no additional limitation of motion as a result of 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The Board finds that the medical evidence 
does not reflect a moderately severe foot injury to warrant a 
higher evaluation under Diagnostic Code 5284.

The Board also has considered whether higher ratings may be 
granted for either foot disability under other potentially 
applicable Diagnostic Codes.  However, since there is no 
evidence of pes planus, pes cavus, hammertoes, hallux valgus, 
or hallux rigidus, any higher ratings available under those 
codes could not be applied.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, 5283, 
5284 (2008). 


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The service-connected lumbar disc 
disease at L4/5 and bilateral calcaneal spurring with right 
plantar fasciitis disorders have not resulted in any recent 
periods of hospitalization.  While the veteran is currently 
unemployed, there have been no findings that his 
unemployability is directly related to his low back and foot 
disorders.  The August 2004 VA examiner specifically found 
the veteran to be unemployed for other reasons.  In the 
absence of such exceptional factors, the Board finds that 
referral for consideration of an extraschedular rating is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a knee condition is denied.  

A 20 percent evaluation for lumbar disc disease at L4/5 and 
L5/S1 with left S1 radiculitis based upon limitation of 
motion from July 22, 2002, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 10 percent evaluation for left lower extremity 
radiculopathy resulting from lumbar disc disease at L4/5 and 
L5/S1 from July 22, 2002, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 10 percent evaluation for right lower extremity 
radiculopathy resulting from lumbar disc disease at L4/5 and 
L5/S1 from July 22, 2002, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



An evaluation in excess of 10 percent for bilateral calcaneal 
spurring with right plantar fasciitis is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


